Summary Report of SEIA and HCV Assessments on PT Kartika Prima Cipta
Districts of Semitau, Suhaid, and Selimbau of Kapuas Hulu Regency,

West Kalimantan

Executive Summary

PT Kartika Prima Cipta (hereinafter referred to as “PT KPC”) is located in Districts of
Semitau, Suhaid and Selimbau of Kapuas Hulu Regency, West Kalimantan. Its business
has already obtained a Location Permit by virtue of Kapuas Hulu Regent’s Decree No.
16 Year 2007 dated 23 January 2007, granting the company a concession over a total
area of +20,000 hectares. This decree’s period was extended by virtue of Kapuas Hulu
Regent’s Decree No. 302 Year 2012 dated 01 October 2012, granting PT KPC a

concession of +19,200 hectares.

An Environmental Impact Assessment document (“EIA”) has been prepared by a
consulting firm, namely CV Intergraha Citra, which has also been authorised by Kapuas
Hulu Regent based on Decree No. 290 Year 2006 on Environmental Feasibility of Oil
alm Plantation Activities of PT Kartika Prima Cipta in Semitau, Suhaid and Selimbau

of Kapuas Hulu Regency.

T KPC already has a Social Impact Assessment (“SIA”) document in its possession,

internally prepared by PT Smart, Tbk.’s team of five headed by Mr Yosaphat Ardhilla
Renato, S.Ant, which has already been registered under RSPO Approved High
Conservation Value (“HCV”) Assessors and acknowledged as individuals having

specific skills on socio-economic and cultural matters, as well as conflict resolution.

T KPC has already conducted a High Conservation Value (“HCV”) assessment in its
concession. Based on the HCV assessment, there are eight (8) HCV types identified as
existing within the management unit’s concession, namely HCV 1 (HCV 1.1, HCV 1.2
and HCV 1.3); HCV 2 (HCV 2.3), HCV 3, HCV 4 (HCV 4.1 and HCV 4.3), and
HCV5), making together a total HCV area of 7,514.49 hectares. The public consultation
was held on 27 October 2009 in Nanga Suhaid Village. The company’s (i) HCV
assessment reports, along with its documents of (ii) Environmental Management Plan

(RKL) and (iii) Environmental Monitoring Plan (RPL) of the HCV Area (KBKT) have
been reviewed by Rahayu Harjanthi and Gary Paoli from Daemeter Consulting. The
review was then made input to improvement of the existing HCV assessment reports
and the HCV area RKL/RPL documents.

Scope of the SEIA and HCV Assessment

© Company Name : PT Kartika Prima Cipta

e Administrative Location : Districts of Semitau, Suhaid and Selimbau of Kapuas
Hulu Regency, West Kalimantan Province

¢ Geographic Location : (111° 56' 49,088" E - 112° 10' 52,460" E) and
(0°30'18,890" N - 0° 38' 5,945" N)

e Bordering Areas

a. North : Kapuas River
b. East : Production Forest
c. West : State Forest
d. South : Kapuas River and Other Purposes Area (APL)
e Permits/Concessions 1. EIA by Kapuas Hulu Regent’s Decree No. 290/2006
dated 22 December 2006.

2. Location Permit: Kapuas Hulu Regent’s Decree No.
16/2007 dated 23 January 2007, covering a total area
of +20,000 hectares.

3. The Location Permit extension: Kapuas Hulu
Regent’s Decree No. 302/2012 dated 1 October 2012
covering a total area of +19,200 hectares.

4. Plantation Business Concession for Cultivation
(IUP-B): by virtue of Kapuas Hulu Regent’s Decree
No. 25/61/DisperhutBun-A dated 22 January 2007
with a total area of 18,000 hectares.

5. Land Use Title (HGU): In process.

e Location Map : see Figure |

Figure 1: Map of Location of PT Kartika Prima Cipta in Kapuas Hulu Regency

Please refer to figure 1 map in page 13.

Assessment Process and Procedures
a. Socio-Environmental Impact Assessment (SETA)

The company’s SEIA documents were prepared by CV Intergraha Citra and has been
authorised by Kapuas Hulu Regent by virtue of his Decree No. 290/2006 dated 22

December 2006 on Environmental Feasibility of Oil Palm Plantation Activities of PT
Kartika Prima Cipta in Semitau, Suhaid and Selimbau of Kapuas Hulu Regency. In
addition to SEIA documents, on 13 February 2013 PT KPC also already has SIA
documents in its possession, prepared by PT SMART’s team of five headed by Mr
Yosaphat Ardhilla Renato, S.Ant, which has already been registered under RSPO
Approved High Conservation Value (“HCV”) Assessors and acknowledged as
individuals having specific skills on socio-economic and cultural matters, as well as
conflict resolution. Result of this SIA was made reference for preparing social impact
management and monitoring plan. PT KPC’s social impact management and monitoring
plan have been prepared to follow up the SIA findings. Following are members of the

SIA team.
SIA Team Leader:
Yosaphat Ardhilla Renato, S.Ant.

Born in Yogyakarta on 5 February 1987, he is a Corporate Social Responsibility
(“CSR”) Officer to PT SMART, Tbk. Being an expert in social and cultural
anthropology, he graduated bachelor of anthropology from Anthropology Department,
Universitas Gadjah Mada (UGM) in 2010. He also joined HCV Resources Network and
registered as a Social Discipline Specialist (participatory rural assessment; socio-
economic or cultural studies; participatory mapping; conflict resolution) to RSPO

Approved HCV Assessors.
Team Members:
Laurentius Vita Baskara, S.Sos.

Born in Yogyakarta on 29 April 1987, he is a staff to CSR Department with expertise on
social development and welfare. He graduated bachelor of social from Social and
Politics Faculty in 2010. His experience in surveying and assessing social impact
includes his works in a number of PT SMART, Tbk.’s plantations and mills, such as
social impact survey and analysis in North Sumatera, Jambi, Belitung, etc. In addition,
he has also been trained on Free, Prior and Informed Consent (FPIC) and Social

Mapping.

Veranita Mei Pratiwi, S.Ant.
Born in Magelang on 16 May 1987, she is a staff to CSR Department with expertise on
socio-cultural anthropology. Graduated bachelor of anthropology from Cultural
Anthropology of Universitas Gadjah Mada (UGM) in 2010, she has been involved in
several SIA surveys in a number of PT SMART, Tbk.’s plantation areas and mill.

Suma Nugraha,S.E.

Born in Garut on 7 July 1984, he is a staff to CSR Department with expertise on social,
economy, and politics. He graduated bachelor of economy from Economy and
Management Faculty of Bogor Agricultural University (IPB) in 2008, and currently is
pursuing his CSR master’s degree from Trisakti University. He has been involved in
social data gathering and social impact management monitoring in a number of

PT SMART, Tbk.’s plantation areas and mill.
Widodo C. Yuwono

He currently holds position of Social Impact Assessment & Grievance Section Head.

Having joined PT SMART, Tbk. since 1995, he graduated from Extra-School Education

Major of IKIP-Jakarta State University. His carrier started as a Training Officer under
Training & Development Department, tasked with training planning, making training
syllabus, delivering training, and evaluation and training. Prior to holding position as
Social Impact Assessment & Grievance Section Head, he was tasked with pioneering
the company’s CSR activities as a CSR Section Head whose main job was planning and

implementing the company’s CSR activities.

Assessment Methods
a. SIA

The method employed to collect data on socio-economic and cultural condition in the
villages around PT KPC’s plantations or mill is indirect collecting system, conducted
through literature study on reading materials such as SEIA, HCV assessment, as and

other governmental supporting data such as those in the local governments’ website.

Primary data collected through literature study contains items representing necessary
data. Secondary data to gather, in addition to the documents mentioned above, are

PT KPC’s CSR programme implementation documentation and local maps. The
secondary data was analysed against RSPO’s principles relevant to sustainable social

aspects.

HCV Assessment

Assessment of HCV Area in PT KPC’s concession was carried out by a team consisting
of individuals mastering ecology, hydrology and social fields, coordinated by Fauna &
Flora International-Indonesia Programme (FFI-IP). This team consisted of experts and
ractitioners whose expertise covers fields of ecology (including zoology, botany and
ornithology), hydrology, socio-economy and culture, including the area physical aspects

and Geographic Information System (SIG). The HCV Assessment team is as follow:
Dr. Ir. Asep Adhikerana, M.Sc.

With 20-year experience as a bird ecology expert researcher to Indonesian Science

Agency (LIPI), aside from other years of participation in field of Indonesian

iodiversity consultancy. He started his carrier in nature conservation programme
management in 2000 for ICDP-TNKS project, particularly for Performance Evaluation
Component of Forestry Concession (HPH)-holding companies neighbouring TNKS
area. He then became a programme manager to several international non-profit
organisations, and currently is holding position of FFI-IP programme manager for

Ketapang Regency region.
Dr. Sebastian van Balen

He is a Dutch expert-ornithologist who has been working in Indonesia for more than
30 years and engaged in various researches on biodiversity by various organisations and
multinational companies, as well as contributed to research projects with various

Indonesia-based domestic and foreign NGOs.
Prof. Dr. Ir. Herujonp Hadisaputro, M Sc.

He is an expert-hydrologist from Tanjungpura University (UNTAN), Pontianak, who
has been experienced in his field for more than 30 years, and has participated in various
environmental research activities conducted by universities, non-governmental
organisations, and international organisations. He held position as Dean of Faculty of

Forestry of UNTAN for period of 2001-2005.
Abdul Rahman Sangaji, S.Hut.

Prior to joining FFI-IP, Sangaji was a primate and mammal researcher to Simpur
Foundation since 2006. His area of research, which later on developed as a basis to his
thesis, is Ketapang Regency area. He newly joined the FFI-IP and directly involved in

activities assessing HCV areas in Ketapang areas and others covered by FFI-IP research.
Joseph Adiguna Hutabarat, S.Si.

He is an FFI-IP staff experienced on ornithology and has been involved in HCV area

assessment activities in Ketapang Regency area.
Darkono, S.Hut.

Being an FFI-IP staff having broad experience on primate field, Darkono has been
involved in HCV area assessment activities in Ketapang Regency area. These HCV area

assessment activities have been run by FFI-IP since 2006
Andi Erman

He is an FFI-IP staff broadly experienced on primate field. He has been engaged in
HCV area assessment activities which have been run by FFI-IP in Ketapang Regency

since 2006.

Hanjoyo

He is an FFI-UP staff broadly experienced in field of botany and has been involved in
HCV area assessment activities in Ketapang Regency area. These HCV area assessment

activities have been run by FFI-IP since 2006. Currently he has specialised his skill in

Bornean peatland vegetation.
Tan Muhammad Hilman

He is a rural socio-economic researcher who has carried out a large number of socio-

economic researches in West Kalimantan for various non-governmental organisations.
Sulhani

He is also a rural socio-economic researcher who has carried out a large number of
socio-economic researches in West Kalimantan for various non-governmental

organisations.
Ade Jumhur

He is a socio-cultural practitioner who has been involved in various community

developments in West Kalimantan.

The HCV Assessment Phases

HCV area assessment in PT KPC’s concession was carried out using Indonesia HCV
Toolkit (the last version of 2008) and directed to each HCV component. In general the

study in this assessment activities include four following matters.

1. Area physical/landscape ecological field which comprises study of assessment area
landscape based on the landscape physical characteristics (physiography, bio-region,
soil, hydrology, and elevation) aiming at identifying local protection areas and

specific landscapes that need to be protected.

2. Biology-flora field which includes assessment to identify protected plant species

and their habitats.

3. Biology-fauna field which includes ass

ssment to identify protected animal species

and their habitats.

4. Economic, social, and cultural field which includes assessment to identify forms of
interaction between traditional community and forest resources whose sustainability

needs to be preserved.

Summary of Assessment Findings
a. SIA Assessment

Based on the Social Impact Analysis and Assessment, following are the drawn

conclusion.

1. The presence of PT KPC has bought about clear positive impacts to the social

condition of the community living around its concession.

2. The positive impacts that it has brought to the community is related to improvement

of the community’s economy and increase of its income. Improvements of
employment opportunity and income increase for the community contribute positive
impact to rising of its living standards and in increasing cash circulation. This opens

a quite big opportunity to develop the area.

Land acquisition process and the compensation have been made with prior
information, followed with making mutual agreement between the Company and the
local community members to whom such compensation has already been made. This

compensation making process was adjusted with the Company’s procedure in place.

PT KPC’s policies with regard to the Occupational Health and Safety Management
have been enforced. This increases the positive impacts to the company staffs

because of occupational safety assurance to the company staffs.

The negative impacts in the company’s Social Impact Analysis and Assessment are
social unrest regarding the land clearing, plasma estates development, land tenurial
conflict, water resources management, environmental damages and quota of local
workforce. Another negative impact is the community’s health problems, often due
to the water and environmental quality deterioration, illness caused by air pollution,
the company’s land clearing activities, erosion at the riverbanks, and poor

environmental sanitation.

List of Social Issues as PT KPC’s Social Impacts:

No

Social Impact Social Issue

Increase of the community’s income compared to the
time before the company’s infrastructure construction.
Through the company’s operational activities now the
community have fix income.

Employment opportunity

. The Company empowers particular local contractors
improvement and

according to its needs.

income increase for the

. Rise of new kiosks and increase of livelihood sources
community.

because of the community’s increasing economic
activities.

Plasma programme implemented under partnership
scheme between the Company and the community.

Specific attention must be given to the local workforce
Social Unrest and | quota and adjustment must be made with the
Conflicts Company’s employment needs.

Lack of the local community’s understandings on the

company investment and management plan.

The land clearing activities potentially to incite unrest
or polemic because of disagreement upon the
compensation price of the lands along with the mature
plants within them.

Lack of the community’s understandings on the
planned plasma and CSR programmes.

Involvement of the Government, community figures,
and customary leaders in all activities of land clearing
and pre-construction.

Reuse of the Company’s ex-operation wastes in
responsible manner to support its operation.
Hazardous and toxic waste materials are managed
under cooperation with third parties.

Water quality management and monitoring because
water is the main resource to the community living in

Community's Health the assessment area.

Problems Fresh Fruit Bunch (FFB) transporting activities often

causes dust and pollution. The Company also
endeavours to reduce level of the pollution which may
potentially cause Acute Respiratory Tract Infections
(ARTIs).

Community
The company’s compliance as to tax obligation
indirectly helps or contributes to the local
increase of income development

4 development and

The neighbouring community receives social aid from
the company in various fields: social and cultural.

General Recommendations based on the Social Impact Analysis and Assessment
1. Increase of the community’s employment opportunity and income

Increase of employment opportunity for the local community with several management
actions, such as: the Company provides information on its workforce demand to the
local government according to the predetermined qualifications to allow employment of
the local workforce. Employees already working for the Company must be provided
with Occupational Health and Safety (OHS) security as the Company already applies

OHS standards to each operation.

Management recommendation to increase the community’s income will be to support

the local community’s business growth (small kiosks) to meet the needs of its members

working for the Company (employees). In addition, the Company can provide
opportunity to local contractors to forge partnership and give them work according to
what it needs. Also, PT KPC needs to proceed with plasma plantation development
activities due to their potentials in improving the economic condition of the community

and the outgrowers joining the programme.
2. Social Unrest and the Community’s Health Problem

According to the socialisation during investment phase, PT KPC’s plantation will be
built in the assessment area as provided in the EIA document. Thus far the land
acquisition and compensation has gone through FPIC process and method. This

socialisation process

can be seen in the accompanying documents of public consultation
on investment of oil palm plantation to be run by PT KPC. The area determination
initiating the land compensation by the Company is a critical process useful to
anticipate any possibilities of dispute over the already compensated lands in the future.
This is according to the company’s procedure in place regarding and compensation

process.

PT KPC needs to socialise its workforce demand based on the quota and the current
positions available. It should also communicate the most updated data to the
villages/local governments. Such proactive communication to the stakeholders in the
assessment area is needed. Socialisation and strict supervision over the Company’s
contractors need to be conducted to ensure their environmental control in their
operational activities, their best practices in oil palm waste (including toxic and
hazardous materials) management, and socio-environmental impact reporting to the
relevant institution. These are a series of management endeavours in negative crucial

impacts, namely social unrest and the community’s health problem.

3. The Community’s Living Standards Increase and Contribution to the Local

Development

This management programme can be synergised with the long-term CSR in which the
programme and its supporting components are set forth as strategic plan. Efforts which
should be set forth are: increase of educational activities by channelling scholarship to

high-achieving children, supporting several traditional activities including local
traditional ceremonies. The company’s compliance as to tax obligation indirectly helps

or contributes to the local development.

b. HCV Assessment

There are eight (8) HCV types found within PT KPC management unit’s concession,
namely HCV 1 (HCV 1.1, 1.2, and 1.3), HCV 2 (HCV 2.3), HCV 3; HCV 4 (HCV 4.1
and 4.3), and HCV 5S. In general, from the overlaying process the total HCV area within
PT KPC’s concession is 7,514.49 hectares.

Biodiversity in the company’s concession is found manifesting in several flora and
fauna species. Based on the HCV assessment there are 10 plant species having HCV;
they fall under following categories: Critically Endangered (CR), Endangered (EN),
Vulnerable (VU), and protected by Indonesian Government Regulation No. 7/1999.
There are 46 bird species protected due to their statuses of Vulnerable, Near Threatened
and Protected by the Indonesian Government Regulation No. 7/1999. There are three
protected mammal species found and needing special treatment, namely Owa or
Kelempiau (Hylobates muelleri), Sun Bear (Helarctos malayanus) and Flat-Headed Cat

(Prionailurus planiceps).

Public consultation was held on 27 October 2009 in Nanga Village, Suhaid. This event
was attended by around 71 participants comprising PT KPC management unit’s
representatives, HCV assessment team, and representatives of stakeholders around the
management unit’s concession including village/sub-village heads, customary figures,

public figures and the local government staffs.
Recommendation

1. The HCV area should be kept included by the area of Land Use Permit (HGU)
applied, instead of being excluded therefrom, as the HCV area is the concession

holder’s responsibility in adopting RSPO principles.

2. Therefore, a special management plan needs to be developed to cover the HCV
areas, taking into account the securing efforts and their opportunity to be made
source of income to the concession holder through environmental service business

development, e.g. carbon trading scheme.
‘Zero Burning’ technic must invariably apply to the land clearing activities, due to
the wide peatland distribution area in the concession. This effort will be one of the

methods to avoid greenhouse gas emission to the atmosphere.

A thorough planning followed by implementation at field level is necessary. This
relates to corrective actions for the already cleared HCV areas such as peatland

areas and riverbanks.

During the plantation development, soil conservation and erosion control must

always be set as the main focus due to the erosion-prone lands.

Conserve riverbanks hydrologically important both to the landscape and the
downstream community, in order to keep the ecosystem’s balance. Avoid blocking

the waterways, especially those with width of more than 5 metres.

It is advisable to develop the environmental management system according to the
AMDAL document’s guideline. This system should include wetland management
plan (e.g. water reservoir) and waterways to prevent from chemical material

contamination (coming out from insecticide and pesticide).

Figure 2: The HCV Assessment and PT KPC Area’s Project Plan

Please refer to figure 2 map in page 14.
Internal Responsibility

We hereby sign off on the above Summary Report of SEIA and HCV, The above may be
amended and clarified for improvement during the development of the plantation but it
will remain in accordance with RSPO Standards and Principles.

On behalf of the Management of PT Kartika Prima Cipta,

Dr. Haskarlianus Pasang
Head of Sustainability Division
Date: June 4", 2013
Figure 1: Map of Location of PT Kartika Prima Cipta in Kapuas Hulu Regency

5] _-Keterengan Koordnat

No x
1 | amt acre | wasz6 a0
7 | uprss0re | was naTeN
3 | resere | wariswoN
er
Ee er EC
© | nrewosre | oseaaaN
7 rw ane | ose 0N
©) erage | oar soaN
2 | ier ere | waTTEN
@ | iFseire | 636@,8N
Te A
2 | upvaaree | @ass200"N
ae | urriane | eavsemsn
| erase | oara279N
TPF AoE | IPSN
ESE METEOY
Poza | OSI W
ner inese [os 9s7-N

PETA LOKASI DAN TITIK KOORDINAT
AREAL PT KARTIKA PRIMA CIPTA
‘Kabupaten Kapuas Hulu

Propins Kalimantan Bart

LEGENDA:
* Titik Koordinat iad

+ esata oO
=] satan

ste ear

‘Sungai

Batas ln Lokasi

Petunjuk Lokasi

13

Figure 2: The HCV Assessment and PT KPC Area’s Project Plan

PTKARTIKA PRIMA CIPTA

PETA AREAL STATEMENT DAN SEBARAN NKT
ARPALPT, KARTIKA PRIMA CIPTA

Kabupaten Kapuas Hus
Propinsi Kalimantan Barat =

{TP Kare Pe Gea Ke. Sonu, Stan Seba

a
rena Chan a 2080

14
